DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 12, 9, 13, 10, 4, 4, 5-8, 14-16, 1, 18, 19, 15, 20 and 23, respectively, of U.S. Patent No. US 11,071,307 (‘307). Although the claims at issue are not identical, they are not patentably distinct from each other because they disclose the same system and method of forming a filter assembly as the instant invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 3, 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2013/0202087 (Cox) in view of US Patent 6,940,948 (Tretiakov).
Regarding claim 1, Cox discloses a system (Figure 1) including a filter assembly (elements 2 and 3), comprising:
a main member (element 3) having a first surface and a second surface (first surface is closer to element 2 while second surface is closer to element 2), wherein at least a first slot and a second slot are formed through the main member and the first surface and the second surface (see 3 slots of element 3, which are through the left and right sides of element 3);
a first covering member (element 2) having a first surface and an opposed second surface (element 2 has a first surface closer to element 3 and a second surface closer to element 1), wherein the first surface is substantially co-extensive with the main member first surface and fixed relative to the main member (See figure 1, element 2 is substantially coextensive with element 3 and fixed relative to element 3);
wherein the main member is formed of a x-ray blocking material (see paragraph [0110] discloses a collimator  that intercepts and collimates  the x-rays into beams, element 5, and thus must inherently be formed of an x-ray blocking material); 
wherein the first slot is defined between a first internal surface and a second internal surface formed in the main member (see first slot of element 3);
wherein the second slot is defined between a third internal surface and a fourth internal surface formed in the main member (see second slot of element 3).
Cox does not teach that a second distance between the third internal surface and the fourth internal surface is about .01 mm to about 6 mm and a first distance between the first internal surface and the second internal surface is about .01 mm to about 6 mm;
	Tretiakov teaches a conventional x-ray scanning apparatus including an x-ray collimator with a slit having a desired width in the range of 0.2 mm and 5mm (column 7, lines 31-39).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention as disclosed by Cox with the collimator slit width as disclosed by Tretiakov in order to increase the precision in delivering a collimated beam (see Tretiakov column 7, lines 24-27). 
Regarding claim 2, Cox in view of Tretiakov discloses the system of Claim 1, and Cox further discloses that the main member (element 3) further comprises a third slot (See third slot of element 3 as 3 beams are produced);
wherein the third slot is defined between a fifth internal surface and a sixth internal surface formed in the main member(see third slot of element 3);
Cox does not teach that a third distance between the fifth internal surface and the sixth internal surface is about .01 mm to about 6 mm;
	Tretiakov teaches a conventional x-ray scanning apparatus including an x-ray collimator with a slit having a desired width in the range of 0.2 mm and 5mm (column 7, lines 31-39).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention as disclosed by Cox with the collimator slit width as disclosed by Tretiakov in order to increase the precision in delivering a collimated beam (see Tretiakov column 7, lines 24-27). 
Regarding claim 3, Cox in view of Tretiakov discloses the system of Claim 2, wherein Tretiakov further discloses that the first distance, the second distance, and the third distance are all about 4 mm (column 7, lines 31-39 discloses collimator slot width is between 0.2 mm and 5mm).
Regarding claim 5, Cox in view of Tretiakov disclose the system of Claim 1, wherein Cox further discloses that the first covering member (element 2) is formed of an aluminum alloy (see paragraph [0022] discloses aluminum).
Regarding claim 7, Cox in view of Tretiakov discloses the system of Claim 1, wherein Cox further discloses that the first surface of the main member is opposed to the second surface of the main member (element 3) but does not disclose it is about 0.2 mm to about 3 mm.
 	Tretiakov teaches a conventional x-ray scanning apparatus including an x-ray collimator with a slit having a desired width in the range of 0.2 mm and 5mm (column 7, lines 31-39).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention as disclosed by Cox with the collimator slit width as disclosed by Tretiakov in order to increase the precision in delivering a collimated beam (see Tretiakov column 7, lines 24-27). 
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2013/0202087 (Cox) in view of US Patent 6,940,948 (Tretiakov) further in view of US 5,745,544 (Mazess).
Regarding claim 14, Cox and Tretiakov disclose the system of Claim 1, but does not disclose that the first distance and the second distance substantially eliminate parallax in an image generated with image data acquired with an x-ray source and x-ray detector spaced from the main member.
Mazess discloses an x-ray system including a collimator that eliminates parallax in an image or radiography that is acquired with an x-ray source and detector spaced from the collimator or main member (column 3, lines 29-35, see figure 1, source element 12 and detector element 13 with a collimator).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to have modified the invention as disclosed by Cox and Tretiakov with the collimator as disclosed by Mazess in order to reduce detection errors.
Allowable Subject Matter
Claims 15-21 are allowed.
Claims 4, 6 and 8-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4,  none of the prior art of record specifies or makes obvious a system, wherein the main member is formed of a tungsten carbide alloy having at least about 80% tungsten, in combination with the other claimed elements. Conventional collimators are made of various tungsten carbide alloys, but does not disclose a composition including at least 80% tungsten.
Regarding claim 6, none of the prior art of record specifies or makes obvious a system comprising:
a second covering member having a first surface and an opposed second surface, wherein the first surface is substantially co-extensive with the main member second surface and fixed relative to the main member;
the second covering member comprising a first portion and a second portion, wherein the first portion and the second portion are substantially coextensive and the first portion is formed of an aluminum alloy and the second portion is formed of a substantially pure copper;
wherein the second portion is fixed relative to the main member such that the second portion is exposed away from the main member, in combination with the other claimed elements.
Regarding claim 8, none of the prior art of record discloses or makes obvious a system 
wherein a line between the first internal surface and the second internal surface extends at an angle of about 5 degrees to about 10 degrees relative to the first surface, in combination with the other claimed elements, in combination with the other claimed elements.
Regarding claim 9, none of the prior art of record discloses or makes obvious a system, 
wherein a first line between the first internal surface and the second internal surface extends at an angle of about 5 degrees to about 10 degrees relative to the first surface, in combination with the other claimed elements.
Regarding claim 15, none of the prior art of record specifies or makes obvious a method of forming a system with a filter assembly, namely the step of fixing a second covering member to the main member, wherein the second covering member has a third surface and an opposed fourth surface, wherein the third surface is substantially co-extensive with the main member second surface and fixed relative to the main member, in combination with the other claimed steps. 
Regarding claim 21, none of the prior art of record specifies or makes obvious a system including a filter assembly, comprising:
a second covering member having a first surface and an opposed second surface, wherein the first surface is substantially co-extensive with the main member second surface and fixed relative to the main member, in combination with the other claimed elements.
The balance of claims are allowable for the above stated reasons.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 9125572-see figure 6
US 9,980682- see figure 1
US 6556657-figure 5
US 20140146948
US 20140211913- figure 5a
US 5224136- Figures 3 and 4
Us 6,301,334- figure 1
US 6396902- see figure 8
US 20160343462-see figure 1
US 20080165923-see figure 3
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE S. KIM whose telephone number is (571)272-8458.  The examiner can normally be reached on M-F 8am-4:30pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE S. KIM/               Primary Examiner, Art Unit 2884